                 ELECTION EQUIPMENT / POLLING PLACE / WORKSHEET (REVISED 9-21-20) ADDED ASST MGRS
                                         GENERAL AND SPECIAL ELECTION
                                                NOVEMBER 3, 2020

                                             8/31 BMD's Cards UPS                             TABLE   PRO   EXIT   FLR   TOTAL #
PCT               LOCATION                                          PB   TAB ATI PM AM GTR     CLK    CLK   CLK    CLK   OF PW's
                                           TOTALS
EM1        RIVER EDGE (HEALTH DEPT)         2078    10   50    5    3     1   1   1   2   1     3      1     1      2      11
EM2       ST. MATTHEW BAPTIST CHURCH        3890    10   50    5    4     1   1   1   2   1     4      1     1      1      11
EM3         NORTHEAST HIGH SCHOOL           3393    10   50    5    4     1   1   1   2   1     4      1     1      1      11
EM4   NEW GRISWOLDVILLE BAPTIST CHURCH      2245    10   50    5    4     1   1   1   2   1     4      1     1      1      11
EM5       SWIFT CREEK BAPTIST CHURCH        2512    10   50    5    3     1   1   1   2   1     3      1     1      2      11
GF1     DR. ROBERT J. WILLIAMS COMPLEX      6175    12   100   8    5     2   1   1   2   1     5      1     1      4      15
GF2         BEULAH BAPTIST CHURCH           2109    10   50    5    3     1   1   1   2   1     3      1     1      2      11
GF3        BEULAHLAND BIBLE CHURCH          3234    10   50    5    3     1   1   1   2   1     3      1     1      2      11
GF4       BRUCE ELEMENTARY SCHOOL           2170    10   50    5    3     1   1   1   2   1     3      1     1      2      11
GF5          HARVEST CATHEDRAL              4672    10   50    5    4     1   1   1   2   1     4      1     1      1      11
HA1        COVENANT LIFE CATHEDRAL          3277    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HA2       LAKE WILDWOOD CLUB HOUSE          4069    10   50    5    4     1   1   1   2   1     4      1     1      1      11
HA3        MIDDLE GA STATE COLLEGE          6952    12   100   5    5     2   1   1   2   1     5      1     1      4      15
HA4       NEW HEIGHTS BAPTIST CHURCH        4595    10   50    5    4     1   1   1   2   1     4      1     1      1      11
HO1           NORTHWAY CHURCH               3395    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HO2       HOWARD COMMUNITY CENTER           3335    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HO3      MABEL WHITE BAPTIST CHURCH         6202    12   100   8    5     2   1   1   2   1     5      1     1      4      15
HO4   MACON WIMBISH RD 7TH DAY ADVENTIST    1692    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HO5            FOREST HILLS UMC             2242    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HO6      ST. FRANCIS EPISCOPAL CHURCH       2175    10   50    5    3     1   1   1   2   1     3      1     1      2      11
HO7      NORTHSIDE CHRISTIAN CHURCH         2838    10   50    5    3     1   1   1   2   1     3      1     1      2      11
RU1         MIKADO BAPTIST CHURCH           5586    12   100   8    5     2   1   1   2   1     5      1     1      4      15
RU2       PORTERFIELD BAPTIST CHURCH        3327    10   50    5    3     1   1   1   2   1     3      1     1      2      11
VV1   BOARD OF EDUCATION WELCOME CENTER     3418    10   50    5    3     1   1   1   2   1     3      1     1      2      11
VV2         FIRST CHRISTIAN CHURCH          2003    10   50    5    3     1   1   1   2   1     3      1     1      2      11
VV3      GLORIOUS HOPE BAPTIST CHURCH       3067    10   50    5    3     1   1   1   2   1     3      1     1      2      11
                    ELECTION EQUIPMENT / POLLING PLACE / WORKSHEET (REVISED 9-21-20) ADDED ASST MGRS
                                            GENERAL AND SPECIAL ELECTION
                                                   NOVEMBER 3, 2020




                                               8/31 BMD's                                        TABLE   PRO   EXIT   FLR   TOTAL #
 PCT                 LOCATION                             Cards UPS   PB   TAB ATI PM AM GTR      CLK    CLK   CLK    CLK   OF PW's
                                             TOTALS
 VV4      GREATER BELLEVUE BAPTIST CHURCH     3996    10    50   5    4     1   1   1   2   1      4      1     1      1      11
 VV5     NORTHMINISTER PRESBYTERIAN CHURCH    2304    10    50   5    3     1   1   1   2   1      3      1     1      2      11
 VV6     LUTHERAN CHURCH OF THE REDEEMER      2947    10    50   5    3     1   1   1   2   1      3      1     1      2      11
 WA1           LIZELLA BAPTIST CHURCH         2563    10    50   5    3     1   1   1   2   1      3      1     1      2      11
 WA2        MACON EVANGELISTIC CHURCH         3165    10    50   5    3     1   1   1   2   1      3      1     1      2      11

TOTALS                                       105636   318   1750 164 108 35 31 31 62        31   108     31    31     63     357

         ADDITIONAL UNITS / ADV VOTING
                       BMD'S
                        UPS
                    POLL BOOKS
                        ATI's
                    TABULATORS


            POLL WORKER TRAINING
                       BMD'S
                       UPS
                    POLL BOOKS
                       ATI's
                    TABULATORS
